DETAILED ACTION
Claims 1-20 have been examined and are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Arguments
The Applicant argues (see pages 9-12) that the proposed combination of the cited portions of the applied references does not disclose or suggest all of the features of independent claims 1, 8 and 15. 
In response to the Applicant’s argument, new grounds of rejections under 35 U.S.C. 103 are made in view of the amendments made to the claims.

Claim Objections
Claim 7 objected to because of the following informalities:  claim 7 recites “…has been remotely registered for at business...” It appears the word “for” in this limitation should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9-14 recite the limitation "The device of…".  However, independent claim 8, which claims 9-14 depend from, has been amended to recite “A client device…” Therefore, there is insufficient antecedent basis for the limitation, “The device”, in claims 9-14. This is because the term “device” is not the same as “client device”. This rejection may be overcome by amending claims 9-14 to recite “The client device…” instead of “The device…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. PGPub 2012/0315607) in view of Roundtree et al. (U.S. PGPub 2005/0233733).

Regarding claim 1, Shin teaches A method, comprising: responsive to receiving a selection of a telephone number on a device: providing a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraphs 0034-0035 where  can control the device 100 to shift a focused region on the touch screen 102. The Okay key 126 can control the device 100 to transmit a call request signal to a phone number within the focused region on the touch screen 102...the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B)...; see paragraph 0037 where determine if 
However, Shin does not explicitly teach determining whether the telephone number has been remotely registered at a business messaging system remote from the device; and
otherwise providing a second display element for initiating communication with the telephone number via a user messaging system different from the business messaging system.
Roundtree teaches determining whether the telephone number has been remotely registered at a business messaging system remote from the device; and (Roundtree, see figs. 7-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on 
otherwise providing a second display element for initiating communication with the telephone number via a user messaging system different from the business messaging system. (Roundtree, see figs. 7-8D; see paragraph 0041 where determines whether the number corresponds to one of the predetermined numbers (such as a customer support number)...; see paragraph 0062 where subscriber dials a customer service support number, such as "611," to access a customer support call center. The 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin and Roundtree to provide the technique of determining whether the telephone number has been remotely registered at a business messaging system remote from the device and otherwise providing a second display element for initiating communication with the telephone number via a user messaging system different from the business messaging system of Roundtree in the system of 

Regarding claim 7, Shin-Roundtree teaches further comprising: prior to determining whether the telephone number has been remotely registered for at business messaging system: (Roundtree, see figs. 7-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on hold, etc. For example, if the number dialed matches a customer support service number, then the mobile device may interrupt the attempted call and display a list of potential solutions to the subscriber's problems on the mobile device...; see paragraph 0062 where subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, then the mobile device locally intercepts the customer service support call at the mobile device and performs actions at the mobile device (block 608), as described below. In one embodiment, the mobile device may intercept the incoming call and display locally stored content (e.g., series of help screens), or launch a browser to a predetermined webpage via a network connection...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may 
determining whether the telephone number is associated with a contact of a user of the device based on one or more telephone numbers associated with the contact of the user; and (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...)
in response to determining that the telephone number is associated with the contact of the user, providing the second display element for initiating communication with the telephone number via the user messaging system. (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...if the mobile device determines that the call should be intercepted, then the call is redirected or rerouted back to the mobile device (block 706), where the mobile device displays a list of potential solutions to the subscriber's problems (block 708). Thus, a voice call is converted in to an action on the mobile device. The rerouting can be done by call center software rerouting the call back, or a proxy call center (FIG. 14) reacting to an inbound call with a device push.)
The motivation regarding to the obviousness to claim 1 also applies to claim 7.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Roundtree in view of Morifuku et al. (U.S. PGPub 2013/0115929).

Regarding claim 2, Shin-Roundtree teaches determining whether the telephone number is registered for the business messaging system based on whether the telephone number is included in the list of telephone numbers. (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory (extracted phone number is determined to be included in the list of numbers in memory) and add the searched name to the sender information...)
However, Shin-Roundtree does not explicitly teach wherein determining whether the telephone number is registered for the business messaging system further comprises: generating an encoded identifier of the telephone number;
transmitting the encoded identifier to a server;
receiving, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and
Morifuku teaches wherein determining whether the telephone number is registered for the business messaging system further comprises: generating an encoded identifier of the telephone number; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation 
transmitting the encoded identifier to a server; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation server 355 and, in response to a prompt from activation server 355, provide the generated code previously received...activation server 355 forwards the code entered (generated) by the user and the telephone number of telephone 309 to application server 320...Upon receipt of the entered code and the telephone number, activating instructions 321 may retrieve the generated code stored for the telephone number...)
receiving, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)


Regarding claim 3, Shin-Roundtree-Morifuku teaches wherein the response from the server further comprises identifying information for a business associated with the telephone number when the telephone number has been remotely registered at the business messaging system, and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
the method further comprising: displaying at least a portion of the received identifying information in the first display element. (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraphs 0034-0035 where  can control the device 100 to shift a focused region 
The motivation regarding to the obviousness to claim 2 also applies to claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-Roundtree-Morifuku in view of Flynn (U.S. PGPub 2015/0341752).

Regarding claim 4, Shin-Roundtree-Morifuku teaches all the features of claim 2.  However, Shin-Roundtree-Morifuku teaches does not explicitly teach wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and

when the current location is not within the indicated at least one geographic area, providing the second display element for initiating communication with the telephone number via the user messaging system.
Flynn teaches wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
the providing further comprises: determining whether a current location of the device is within the indicated at least one geographic area; and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see 
when the current location is not within the indicated at least one geographic area, providing the second display element for initiating communication with the telephone number via the user messaging system. (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Roundtree-Morifuku  and Flynn to provide the technique of an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, determining whether a current location of the device is within the indicated at least one geographic area and .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-Roundtree-Morifuku in view of Oberoi et al. (U.S. PGPub 2012/0072261).

Regarding claim 5, Shin-Roundtree-Morifuku teaches all the features of claim 2.  However, Shin-Roundtree-Morifuku teaches does not explicitly teach wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and
the providing further comprises: when a randomized device identifier of the device is not included in the list of randomized device identifiers, providing the second display element for initiating communication with the telephone number via the user messaging system.
Oberoi teaches wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to 
the providing further comprises: when a randomized device identifier of the device is not included in the list of randomized device identifiers, providing the second display element for initiating communication with the telephone number via the user messaging system. (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Roundtree-Morifuku and Oberoi to provide the technique of the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system and when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system of Oberoi in the system of Shin-Roundtree-Morifuku in order to automate systems to efficiently conduct and reduce the cost of calling or collecting information from consumers or users (Oberoi, see paragraphs 0073-0075).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-Roundtree in view of Kim (U.S. PGPub 2015/0378592).

Regarding claim 6, Shin-Roundtree teaches all the features of claim 1. However, Shin-Roundtree does not explicitly teach further comprising: receiving the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device; and
prior to detection of a touch-up event on the touchscreen of the device: initiating determining whether telephone number is associated with the business messaging system.
Kim teaches further comprising: receiving the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device; and (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 may perform call connection with the searched phone number in response to the user input...)
prior to detection of a touch-up event on the touchscreen of the device: initiating determining whether telephone number is associated with the business messaging system. (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Roundtree and Kim to provide the technique of receiving the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device and prior to detection of a touch-up event on the touchscreen of the device: initiating determining whether telephone number is associated with the business messaging system of Kim in the system of Shin-Roundtree in order to allow the system to search phone numbers and display the searched number before making call connection (Kim, see paragraph 0131).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree in view of Kim.

Regarding claim 15, Roundtree teaches A non-transitory machine-readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations, the code comprising: code to provide a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, otherwise provide a second display element for initiating 
However, Roundtree does not explicitly teach code to receive a selection of a telephone number via detection of a touch-down event on a touchscreen of a device; 

Kim teaches code to receive a selection of a telephone number via detection of a touch-down event on a touchscreen of a device; (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 may perform call connection with the searched phone number in response to the user input...)
code to determine, after the touch-down event and prior to detection of a touch-up event corresponding to the touch-down event, whether the telephone number is registered for a business messaging system; and (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Rountree and Kim to provide the technique of receiving a selection of a telephone number via detection of a touch-down event on a touchscreen of a device and determining, after the touch-down event and prior to detection of a touch-up event corresponding to the touch-down event, whether the telephone number is registered for a business messaging system of Kim in the system of Roundtree in order to improve the system by allowing the system to search phone numbers and display the searched number before making call connection (Kim, see paragraph 0131).

Regarding claim 20, Roundtree-Kim teaches wherein the code further comprises: code to determine, prior to determining whether the telephone number is registered for the business messaging system, whether the telephone number is associated with a contact of a user of the device based on one or more telephone numbers associated with the contact of the user; and (Roundtree, see figs. 6A-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on hold, etc. For example, if the number dialed matches a customer support service number, then the mobile device may 
code to provide the second display element for initiating communication with the telephone number via the user messaging system, when the telephone number is associated with the contact of the user. (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...if the mobile device determines that the call should be intercepted, then the call is redirected or rerouted back to the mobile device (block 706), where the mobile device displays a list of potential solutions to the subscriber's problems (block 708). Thus, a voice call is converted in to an action on the mobile device. The rerouting can be done by call center 

Claims 8-10, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree-Kim in view of Morifuku et al. (U.S. PGPub 2013/0115929).

Regarding claim 8, Roundtree teaches A client device comprising: a memory; and at least one processor configured to: determine whether the telephone number is registered at a business messaging system based at least in part on a response received from the server; and (Roundtree, see figs. 7-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on hold, etc. For example, if the number dialed matches a customer support service number, then the mobile device may interrupt the attempted call and display a list of potential solutions to the subscriber's problems on the mobile device...; see paragraph 0062 where  subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, then the mobile device locally intercepts the customer service support call at the mobile device and performs actions 
provide a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered at the business messaging system, otherwise provide a second display element for initiating communication with the telephone number via a user messaging system. (Roundtree, see figs. 7-8D; see paragraph 0041 where determines whether the number corresponds to one of the predetermined numbers (such as a customer support number)...; see paragraph 0062 where  subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, ...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.  Note that if the number matches then it is a number for connecting to the call center - in other words, if the number 
However, Roundtree does not explicitly teach receive a selection of a telephone number on a touchscreen of the client device;
Kim teaches receive a selection of a telephone number on a touchscreen of the client device; (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button, the controller 190 may perform call connection with the searched phone number in response to the user input...; see paragraph 0038 where a user input may include at least one of touch input)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Roundtree and Kim to provide the technique of receiving 
However, Roundtree-Kim does not explicitly teach transmit an encoded identifier corresponding to the telephone number to a server;
Morifuku teaches transmit an encoded identifier corresponding to the telephone number to a server; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation server 355 and, in response to a prompt from activation server 355, provide the generated code previously received...activation server 355 forwards the code entered (generated) by the user and the telephone number of telephone 309 to application server 320...Upon receipt of the entered code and the telephone number, activating instructions 321 may retrieve the generated code stored for the telephone number...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Roundtree-Kim and Morifuku to provide the technique of transmitting an encoded identifier corresponding to the telephone number to a server of Morifuku in the system of Roundtree-Kim in order to lessen the burden when communicating or transmitting data to a recipient (Morifuku, see paragraph 0002).

Regarding claim 9, Roundtree-Kim-Morifuku teaches wherein the response from the server further comprises a list of telephone numbers that are associated with encoded identifier and that are registered at the business messaging system. (Morifuku, 
The motivation regarding to the obviousness to claim 8 also applies to claim 9.

Regarding claim 10, Roundtree-Kim-Morifuku teaches wherein the response from the server further comprises identifying information for a business associated with the telephone number when the telephone number is registered at the business messaging system, and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
the at least one processor is further configured to: display at least a portion of the received identifying information in the first display element. (Kim, see figs. 10A-11B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and 
The motivation regarding to the obviousness to claim 8 also applies to claim 10.

Regarding claim 13, Roundtree-Kim-Morifuku teaches wherein the at least one processor is further configured to: receive the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device; and (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 may perform call connection with the searched phone number in response to the user input...)
prior to detection of a touch-up event on the touchscreen of the device: initiate determining whether telephone number is associated with the business messaging system. (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone 
The motivation regarding to the obviousness to claim 8 also applies to claim 13.

Regarding claim 14, Roundtree-Kim-Morifuku teaches wherein the at least one processor is further configured to: prior to determining whether the telephone number is registered at the business messaging system: (Roundtree, see figs. 7-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on hold, etc. For example, if the number dialed matches a customer support service number, then the mobile device may interrupt the attempted call and display a list of potential solutions to the subscriber's problems on the mobile device...; see paragraph 0062 where subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, then the mobile device locally intercepts the customer service support call at the mobile device and performs actions at the mobile device (block 608), as described below. In one 
determine whether the telephone number is associated with a contact of a user of the device based on one or more telephone numbers associated with the contact of the user; and (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...)
when the telephone number is associated with the contact of the user, provide the second display element for initiating communication with the telephone number via the user messaging system. (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...if the mobile device determines that the call should be intercepted, then the call is redirected or rerouted back to the mobile device (block 706), where the mobile device displays a list of potential solutions to the subscriber's problems (block 708). Thus, a voice call is converted in to an action on the mobile device. The rerouting can be done by call center software rerouting the 

Regarding claim 16, Roundtree-Kim teaches code to determine whether the telephone number is registered for the business messaging system based on whether the telephone number is included in the list of telephone numbers. (Roundtree, see figs. 7-8D; see paragraph 0041 where determines whether the number corresponds to one of the predetermined numbers (such as a customer support number)...; see paragraph 0062 where  subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number (included in the list) stored on the mobile device (block 604). If the number matches, ...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center; see paragraph 0066 where If the entered number does not match, then the subscriber's call continues (continues with first display)...if the entered number matches an existing number stored on the mobile device, then the mobile device intercepts and redirects the call to a process locally stored on the mobile device (block 804). A message indicating that the call has been intercepted may be displayed on the mobile device (second display)... display instructions for selecting potential solutions (second display);  see also paragraph 0069; see figs. 11A-11C; see fig. 5 and see paragraph 0060 where access the display 504 on a screen 502 by dialing a customer support number)

code to transmit the encoded identifier to a server; 
code to receive, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and
Morifuku teaches wherein the code to determine, prior to the detection of the touch-up event corresponding to the touch-down event, whether the telephone number is registered for the business messaging system comprises: code to generate an encoded identifier of the telephone number; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation server 355 and, in response to a prompt from activation server 355, provide the generated code previously received... forward the code entered (generated) by the user and the telephone number of telephone 309 to application server 320...Upon receipt of the entered code and the telephone number, activating instructions 321 may retrieve the generated code stored for the telephone number...)
code to transmit the encoded identifier to a server; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation server 355 and, in response to a prompt from activation server 355, provide the generated code previously received...activation server 355 forwards the code entered (generated) by the user and the telephone number of telephone 309 to 
code to receive, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Rountree-Kim and Morifuku to provide the technique of determining, prior to the detection of the touch-up event corresponding to the touch-down event, whether the telephone number is registered for the business messaging system comprises: code to generate an encoded identifier of the telephone number, transmitting the encoded identifier to a server and receiving, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system of Morifuku in the system of Rountree-Kim in order to lessen the burden when communicating or transmitting data to a recipient (Morifuku, see paragraph 0002).

Regarding claim 17, Roundtree-Kim-Morifuku teaches wherein the response from the server further comprises identifying information for a business associated with the telephone number when the telephone number is registered for the business messaging system, and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
wherein the code further comprises code to display at least a portion of the received identifying information in the first display element. (Kim, see figs. 10A-11B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button, the controller 190 may perform call connection with the searched phone number in response to the user input...; see paragraph 0038 where a user input may include at least one of touch input)
The motivations regarding to the obviousness to claims 15 and 16 also apply to claim 17.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree-Kim-Morifuku in view of Flynn (U.S. PGPub 2015/0341752).

Regarding claim 11, Roundtree-Kim-Morifuku teaches all the features of claim 8. However, Roundtree-Kim-Morifuku does not explicitly teach wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and the at least one processor is further configured to:
determine whether a current location of the device is within the indicated at least one geographic area; and
when the current location is not within the indicated at least one geographic area, provide the second display element for initiating communication with the telephone number via the user messaging system.
Flynn teaches wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and the at least one processor is further configured to: (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query 
determine whether a current location of the device is within the indicated at least one geographic area; and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...; see paragraph 0097 where to vendors located throughout a certain radius predetermined by the user)
when the current location is not within the indicated at least one geographic area, provide the second display element for initiating communication with the telephone number via the user messaging system. (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Roundtree-Kim-Morifuku and Flynn to provide the technique of an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, determining whether a current location of the device is within the indicated at least one geographic area and when the current location is not within the indicated at least one geographic area, providing the second display element for initiating communication with the telephone number via the user messaging system of Flynn in the system of Roundtree-Kim-Morifuku in order to maximize the available information and customize them as appropriate (Flynn, see paragraph 0005).

Regarding claim 18, Roundtree-Kim-Morifuku teaches all the features of claim 16. However, Roundtree-Kim-Morifuku does not explicitly teach wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and wherein the code to provide comprises:
code to determine whether a current location of the device is within the indicated at least one geographic area; and

Flynn teaches wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and wherein the code to provide comprises: (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
code to determine whether a current location of the device is within the indicated at least one geographic area; and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a 
code to provide the second display element for initiating communication with the telephone number via the user messaging system, when the current location is not within the indicated at least one geographic area. (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Rountree-Kim-Morifuku and Flynn to provide the technique of an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, determining whether a current location of the device is within the indicated at least one geographic area and when the current location is not within the indicated at least one geographic area, providing the second display element for initiating communication with the telephone .

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree-Kim-Morifuku in view of Oberoi et al. (U.S. PGPub 2012/0072261).

Regarding claim 12, Roundtree-Kim-Morifuku teaches all the features of claim 8.  However, Roundtree-Kim-Morifuku does not explicitly teach wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and the at least one processor is further configured to:
when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system.
Oberoi teaches wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and the at least one processor is further configured to: (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Roundtree-Kim-Morifuku and Oberoi to provide the technique of the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system and when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system of Oberoi in the system of Roundtree-Kim-Morifuku in order to automate systems to efficiently conduct and reduce the cost of calling or collecting information from consumers or users (Oberoi, see paragraphs 0073-0075).

Regarding claim 19, Roundtree-Kim-Morifuku teaches all the features of claim 16.  However, Roundtree-Kim-Morifuku does not explicitly teach wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and

Oberoi teaches wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
the code to provide further comprises code to provide the second display element for initiating communication with the telephone number via the user messaging system, when a randomized device identifier of the device is not included in the list of randomized device identifiers. (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Rountree-Kim-Morifuku and Oberoi to provide the technique of the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. Patent 8805346, which describes a method for detection of a missed mobile paging event and storing data associated with an initiating mobile device as a result of such event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443